Title: From Thomas Jefferson to Thomas Munroe, 5 September 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            
              Dear Sir
            
            Monticello Sep. 5. 03.
          
          Your favor of the 31st. came by the last post, and conveyed the first information I had recieved since I left Washington of the progress in the public buildings. I see with extreme concern that we shall not accomplish what was hoped. as nothing is mentioned of the covering of sheet iron being put on either building, I fear it is not done. I am now putting such a cover on my own house, & nothing can be more perfect. possibly the capitol may be patched up for another winter, but that will be a loss of expence, & we may be disappointed in making it effectually tight, which will be mortifying; and nothing can secure the President’s house against leaking, but new covering all below the terras. I believe I omitted to ask of mr Lenthall to send me his weekly returns of progress as usual, by post. I wrote to mr Latrobe the morning of my departure & stated to him every thing necessary for the two public buildings. I now inclose you the warrant for 10. M. Dollars. will you be so good as to direct in the post office that nothing be forwarded from thence for me after the 17th. instant. Accept my salutations & assurances of esteem.
          
            
              Th: Jefferson
            
          
        